Title: To James Madison from Robert W. Fox, 5 July 1802
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 5th. July 1802
					
					A Packet being expected to sail this Week for America, I thought it proper just to say that a 

great number of American Ships have lately arrived, most of them with Flour & Wheat; part of which has 

been forwarded to London, Nantz, Barcelona &ca. but the greatest part for Havre de Grace, where a very 

large quantity of Grain and Flour is already arrived; and in consequence of the French Government 

selling some Cargoes at less than its cost, the price has fallen from 60 Livres ⅌ Barrel to 55, and I 

expect will be lower as the Markets are flat, except Liverpool where it is worth 42/ ⅌ Bbl.  At Lisbon 

they have a prospect of a good harvest, which is the case in this Country.
					Shipping is at present very dull, and freights low and scarce: indeed there seems to be a 

general complaint in this Nation for want of trade.
					Coffee has lately been getting up a little, and so have the bowed Georgia Cotton Wool 

which is now at 14c ⅌ lb.
					I have not yet received the return from the ports in my district of the American Vessels arrived 

to the 30th: June, but hope to send it very shortly.  I remain with great respect Thy assured Friend
					
						Rob W. Fox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
